Citation Nr: 0307392	
Decision Date: 04/17/03    Archive Date: 04/24/03

DOCKET NO.  97-11 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a disorder manifested 
by chronic chest pain.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The appellant served on active duty from July 1957 to July 
1960, and from May 1963 to March 1983.

The case originally came before the Board of Veterans' 
Appeals (the Board) on appeal from an October 1996 rating 
decision of the Nashville, Tennessee Department of Veterans 
Affairs (VA) Regional Office (RO).

In September 1997, the Board remanded the case for additional 
development.  The case was returned to the Board in April 
2002.

In July 2002, the Board determined that new and material 
evidence had been submitted to reopen the veteran's claim for 
service connection for a chest disorder.  In order to fully 
develop the record, the Board ordered a VA examination of the 
veteran.  That examination was conducted in January 2003.


FINDINGS OF FACT

1.  VA has obtained all relevant evidence necessary for an 
equitable disposition of the veteran's claim.

2.  The most recent VA examiner, after a thorough review of 
the record, determined that the veteran's chronic chest pain 
disorder likely began during his period of service, since his 
reported symptoms have basically been consistent since the 
inservice complaints.  


CONCLUSION OF LAW

A disorder manifested by chronic chest pain, of unknown 
etiology, was incurred in service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2002).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

In view of the complete grant of benefits contained in this 
decision, the Board finds that the file shows satisfactory 
compliance with the notice and duty to assist provisions of 
the Veterans Claims Assistance Act of 2000 and related VA 
regulation.  38 U.S.C.A. §§ 5103, 5103A (West Supp. 2002); 
38 C.F.R. § 3.159 (2002).  

For service connection to be granted, the law requires that 
there be a disability and the disability result from disease 
or injury incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2002).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2002).

The service medical records show normal findings on the 
entrance examination in April 1957.  The veteran reported a 
history of frequent indigestion in June 1960, however there 
were no abnormal findings on examination.  In May 1963, he 
reported no history of indigestion.  In 1966 he was seen for 
chest pain with pain reproduced with compression of chest 
wall.  In March 1968, he reported that since February 
"things won't stay on his stomach."  No pathology was 
noted.  The veteran was treated for bronchitis in March 1969.  
Upper gastrointestinal examination in September 1969 was 
normal.  In August 1979, he was seen with chest pain 
associated with upper respiratory infection.  Chest wall pain 
was noted.  On his separation examination in February 1983, 
the veteran reported no history of frequent indigestion, but 
a history of pain or pressure in the chest described as 
fleeting, sharp, shooting and not cardiac-related.

VA examination in July 1983 noted a vertical umbilical 
hernia, but no other digestive system findings.  Chest X-ray 
was normal.

In February 1988, the veteran was seen in the emergency room 
(ER) of a private hospital complaining of chest pains that he 
stated had been present for two months.  Radiologic testing 
resulted in a diagnosis of dysfunctional esophageal motility 
involving the mid and lower esophagus.

A March 1988 letter from C. L. C., Jr., M.D., who saw the 
veteran on referral from the private hospital, reported that 
the veteran had reported a several year history of chest pain 
that had increased in intensity, frequency, and duration in 
the past three years, and more dramatically in the week prior 
to his ER admission.  The doctor stated that these chest 
pains were due to dysfunctional esophageal motility, and that 
they had become quiet and did not require treatment.

On an October 1994 VA outpatient record, the veteran reported 
a dull ache and sometimes sharp pain in the center of his 
chest since 1983.  This had worsened over the past month.  
The assessment was dysfunctional esophageal motility.

A VA gastroenterology consultation was accomplished in April 
1998.  At that time, the veteran reported a history of 
intermittent chest pain since 1983.  The examiner did not 
have the veteran's records available.  The assessment was 
atypical chest pain, possibly of esophageal origin, stable 
since 1983, without significant reflux history associated.  
Most likely related to esophageal motility disorder/non 
progressive.

A VA examination was conducted in July 1999.  The veteran 
reported that he began having chest pain in 1963, went to 
sick bay and was given antacids but not examined.  The 
impression was chest pain which should be investigated with 
ECG and probably stress test.

A VA examination was conducted in October 1999.  The veteran 
reported intermittent chest pressure or stabbing pain in the 
retrosternal area for the last thirty years.  These episodes 
last 10 to 30 minutes and are not always related exertion.  
They usually abate by themselves, but occasionally 
nitroglycerine helps.  There was no relationship to stress, 
exertion, food or type of meals.  He had minimal heartburn, 
and denied history of nausea, vomiting, and known 
esophagitis.  The examiner stated that there was 
documentation of chest pain during service in February 1983 
which was attributed to noncardiac chest pain, and that the 
"majority of these disorders relate to esophageal 
dysmotility."

Pursuant to the Board's development request, a VA examination 
was conducted in January 2003.  The VA physician reviewed the 
claims folder and examined the veteran.  The examiner stated 
that the veteran's current complaints of intermittent chest 
pain and chest pressure were the same ones that had been 
present for twenty years, having begun during his period of 
military service.  The examiner stated that while the veteran 
had been given various diagnoses over the years, his 
complaints and symptoms had always been the same.  The 
diagnosis was intermittent chest pain, noncardiac in origin, 
unknown etiology.  The examiner stated:

In my medical opinion, it is likely that 
the current chest disorder began there in 
the service, as these are the same 
symptoms he was experiencing then....There 
have been multiple different tests which 
have been done and different diagnoses 
which have been made, but none of these 
appear to be definitive, and none of the 
tests have ever shown them to be cardiac 
in origin.

Review of the record indicates that the veteran has a current 
chest disorder, manifested by pain that is not cardiac in 
origin.  His disorder has been variously diagnosed.  The most 
recent VA examiner, after a thorough review of the record, 
determined that his current chest disorder likely began 
during his period of service, since his reported symptoms 
have basically been consistent since the inservice 
complaints.  Based on the foregoing, the Board finds that, 
resolving reasonable doubt in the veteran's favor, he is 
entitled to service connection for chronic chest pain of 
unknown etiology.  38 C.F.R. §§  3.102, 3.303 (2002).





ORDER

Service connection for a disorder manifested by chronic chest 
pain is granted.


	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

